ACCEPTED
                                                                                            04-16-00432-CV
                                     04-16-00432-CV                             FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                        7/5/2016 9:36:28 AM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK
                              CAUSE NO. 2013-CI-00118

JESSE RIVERA AND KATHY RIVERA             §
AS NEXT FRIENDS OF                        §       IN THE DISTRICT COURT
                                                                          FILED IN
JESSE RIVERA, JR. A MINOR                 §                        4th COURT OF APPEALS
CHILD                                     §                         SAN ANTONIO, TEXAS
          Plaintiffs                      §                        07/05/16 9:36:28 AM
                                          §       408th   JUDICIAL DISTRICT
                                                                     KEITH E. HOTTLE
VS.                                       §                                Clerk
                                          §
AUDI AG and VOLKSWAGEN                    §
GROUP OF AMERICA, INC.                    §
          Defendants                      §       BEXAR COUNTY, TEXAS


                       DEFENDANTS’ NOTICE OF APPEAL

      Defendants Audi AG and Volkswagen Group of America, Inc. (“Defendants”) file

this notice of appeal and show the Court the following:

1.     This appeal is from the 408th District Court of Bexar County, Texas, the

      Honorable Larry Noll presiding.

2.    Defendants desire to appeal from the trial court’s Final Judgment, signed on

      April 4, 2016, in the above-styled and numbered case.

3.    This notice and appeal encompass the rulings, declarations, and awards adverse

      to Defendants in the Final Judgment, as well as all pre-trial and post-trial orders

      and rulings adverse to Defendants that were incorporated into, merged into,

      issued concurrently with, and/or were relied upon in making the Final Judgment,

      and also any post-judgment orders or rulings adverse to Defendants, including

      rulings by operation of law.

4.    This appeal is taken to the Court of Appeals for the Fourth District of Texas at

      San Antonio.




NOTICE OF APPEAL                                                                 PAGE 1
                   Respectfully submitted,

                   /s/ Wallace B. Jefferson
                   WALLACE B. JEFFERSON
                   State Bar No. 00000019
                   wjefferson@adjtlaw.com
                   SUSAN S. VANCE
                   State Bar No. 24036562
                   svance@adjtlaw.com
                   RACHEL A. EKERY
                   State Bar No. 00787424
                   rekery@adjtlaw.com
                   ALEXANDER DUBOSE
                   JEFFERSON & TOWNSEND LLP
                   515 Congress Avenue, Suite 2350
                   Austin, Texas 78701-3562
                   Telephone: (512) 482-9300
                   Telecopier: (512) 482-9303

                   /s/ Catherine M. Stone
                   CATHERINE M. STONE
                   Texas Bar No. 19286000
                   cstone@langleybanack.com
                   LANGLEY & BANACK, INC.
                   745 East Mulberry Avenue, Suite 900
                   San Antonio, Texas 78212
                   Telephone: (210) 736-6600
                   Telecopier: (210) 735-6889

                   ATTORNEYS FOR DEFENDANTS
                   AUDI AG AND VOLKSWAGEN GROUP OF
                   AMERICA, INC.




NOTICE OF APPEAL                                         PAGE 2
                            CERTIFICATE OF SERVICE

       This certifies that this Notice of Appeal was served in accordance with the Texas
Rules of Civil Procedure on the 5th day of July, 2016.

Russell S. Post
rpost@beckredden.com
David M. Gunn
dgunn@beckredden.com
BECK REDDEN LLP
1221 McKinney, Suite 4500
Houston, Texas 77010-2010

Fidel Rodriguez, Jr.
fidel@fidrodlaw.com
Manuel C. Maltos
mmaltos@fidrodlaw.com
111 Soledad, Suite 1300
San Antonio, Texas 78205

Joseph M. Dunn
jdunn@wigrum.com
Jeffrey G. Wigington
jwigington@wigrum.com
123 North Carrizo Street
Corpus Christi, Texas 78401

ATTORNEYS FOR PLAINTIFFS
JESSE RIVERA AND KATHY
RIVERA, INDIVIDUALLY AND AS
NEXT FRIENDS OF JESSE RIVERA,
JR., A MINOR

Mr. Dan Pozza
danpozza@yahoo.com
239 E. Commerce Street
San Antonio, Texas 78205

GUARDIAN AD LITEM FOR
JESSE RIVERA, JR., MINOR CHILD


                                        /s/ Catherine M. Stone
                                        CATHERINE M. STONE




NOTICE OF APPEAL                                                                PAGE 3